NOTE SETTLEMENT AGREEMENT

This Note Settlement Agreement (this “Settlement Agreement”), dated as of
December 21, 2006, is by and among KMG AMERICA CORPORATION, a Virginia
corporation (“Maker”), THE SPRINGS COMPANY, a South Carolina corporation
(“Shareholders’ Representative”), in its capacity as representative of the
Sellers (“Sellers”) as defined in the Agreement (as defined below), Stanley D.
Johnson (“SDJ”), SDJ Partners, LP, a Georgia limited partnership (“SDJP”), and
Elliott S. Close (“Close”).

RECITALS

A. Maker made, executed and delivered a Subordinated Promissory Note (the
“Note”) dated as of December 21, 2004, in the principal amount of $15,000,000,
in favor of Shareholders’ Representative, pursuant to the Amended and Restated
Stock Purchase Agreement (the “Agreement”) dated as of August 2, 2004, as
amended, between Maker and Sellers.

 

B. Pursuant to the Agreement and the Note, Maker has certain rights to setoff
Buyers Claims as defined in the Agreement against amounts payable under the
Note.

 

C. Pursuant to the terms of the Note, Maker setoff $1,479,834.70 against the
outstanding balance of the Note on June 19, 2006 (the “Setoff”).

 

D. As of the date of this Settlement Agreement, the outstanding balance of the
Note, after reduction for the Setoff and with accrued interest, is $ 15,020,839.

 

E. Maker and Shareholders’ Representative desire to settle Maker’s obligations
under the Note pursuant to the terms of this Settlement Agreement.

 

F. Pursuant to the terms of the Note, in the event of prepayment prior to
maturity, the amount of the Note that remains subject to setoff under Section
8.1(d)(v) of the Agreement shall be paid by Maker into an escrow account
pursuant to an escrow agreement providing for the disbursement of funds to
Shareholders’ Representative corresponding to the timing and amount of releases
from setoff in Section 8.1(d)(v) of the Agreement (an “Escrow Account”).

 

G. To protect Maker’s setoff rights under the Agreement and the Note, and as an
alternative to having Maker pay the Settlement Payment (as defined below) into
an Escrow Account, Maker, Shareholders’ Representative, SDJ, SDJP and Close
desire to hereby amend the Agreement so as to provide Maker with rights to
recover from Shareholders’ Representative and Sellers amounts of the Settlement
Payment (as defined below) which Maker would otherwise have the right to setoff
if they were paid into an Escrow Account.

 

H. Pursuant to the Agreement, Shareholders’ Representative has been appointed as
Sellers’ lawful attorney-in-fact to act in the name, place and stead of Sellers
to execute and deliver any amendments or modifications of the Agreement, except
that Shareholders’ Representative may not so act on behalf of SDJ or SDJP.

--------------------------------------------------------------------------------

NOW THEREFORE, for and in consideration of the mutual promises and covenants set
forth herein, the parties hereto hereby agree as follows:

AGREEMENT

1. Amendment of Agreement. Section 8.1(d) of the Agreement is supplemented to
add the following clause:

 

(vi)    Notwithstanding anything to the contrary in this Agreement, if the Note
is cancelled prior to its maturity by Shareholders’ Representative in return for
a payment in satisfaction in full of all amounts payable under the Note (the
“Settlement Payment”), any Buyer Claims which, if not for cancellation of the
Note, could have been presented for setoff against amounts payable under the
Note pursuant to clause (v) of Section 8.1(d), may instead be made against any
Seller; provided, however, that with respect to any Seller, the liability for
any such Buyer Claims shall be limited to the product of such Seller’s Pro Rata
Share multiplied by the amount of the Settlement Payment.

 

2. Settlement Payment. Contemporaneously with the execution of this Agreement,
Maker shall pay to Shareholders’ Representative the amount of $14,000,000 in
lawful money of the United States of America (the “Settlement Payment”). The
Settlement Payment shall constitute satisfaction in full of all amounts payable
under the Note. Shareholders' Representative agrees with SDJ and SDJP to
immediately wire transfer to SDJ and SDJP, respectively, the following amounts
as their shares of the Settlement Payment: (i) for SDJ, the sum of $1,026,102
and (ii) for SDJP, the sum of $175,252.

 

3. Cancellation of the Note. Contemporaneously with the execution of this
Agreement, Shareholders’ Representative shall cancel the Note by conspicuously
marking each page of the Note with the word “CANCELLED” and deliver the
cancelled Note to Maker. Shareholders’ Representative releases Maker of any and
all claims, liabilities or obligations under the Note upon receipt of the
Settlement Payment, and without the necessity of any further action.

 

4. Indemnification by Shareholders’ Representative. Shareholders’ Representative
agrees to indemnify and hold the Buyer Indemnified Parties (as defined in the
Agreement) harmless from and against all losses, damages, costs, expenses,
liabilities, obligations and claims of any kind, including reasonable attorneys’
fees and other legal costs and expenses, resulting from failure by any Seller
other than SDJ or SDJP to make a payment called for pursuant to Section
8.1(d)(vi) of the Agreement within thirty (30) days after such payment is due.
With respect to this indemnity obligation, except as specifically provided in
the preceding sentence and in Article VIII of the Agreement, Shareholders’
Representative expressly waives: (a) presentment and demand for payment or
performance under the Agreement or any agreement or document executed in
connection with the Agreement; (b) protest and notice of dishonor or of default
to Shareholders’ Representative or to any other Seller with respect to the
Agreement; (c) any diligence in collecting the amounts due under the Agreement;
(d) any duty or obligation on Maker to proceed to collect payment of the amounts
due under the Agreement from, or to commence an action against, any Seller or
any other person, despite any notice or request of Shareholders’ Representative
to do so; (e) any rights of Shareholders’ Representative pursuant to North
Carolina General Statutes Section 26-7 or any similar or subsequent law; (f) all
other notices to

 

2

--------------------------------------------------------------------------------

which Shareholders’ Representative might otherwise be entitled; and (g) demand
for payment under this Settlement Agreement.

 

5. Maker’s Representations and Warranties.

 

5.1.        Maker represents and warrants to Shareholders’ Representative, SDJ,
SDJP, and Close that:

 

a.            Maker (i) is duly organized and validly existing under the laws of
its jurisdiction of organization or incorporation, (ii) is in good standing
under such laws and (iii) has full power and authority to execute, deliver and
perform its obligations under this Settlement Agreement.

 

b.            Maker’s execution, delivery, and performance of this Settlement
Agreement will not result in a breach or violation of any provision of (i) its
organizational documents, (ii) any statute, law, writ, order, rule or regulation
of any federal, state, or other governmental department, agency, institution,
authority, regulatory body, court or tribunal, foreign or domestic, including
arbitration bodies, whether governmental, private or otherwise (each a
“Governmental Authority”) applicable to Maker, (iii) any judgment, injunction,
decree or determination of any Governmental Authority applicable to Maker or
(iv) any contract, indenture, mortgage, loan agreement, note, lease or other
agreement, document or instrument to which Maker may be a party, by which Maker
may be bound or to which any of the assets of Maker is subject.

 

c.            This Settlement Agreement (A) has been duly and validly
authorized, executed and delivered by Maker and (B) is the legal, valid and
binding obligations of Maker, enforceable against Maker in accordance with its
terms, except that such enforceability against Maker may be limited by
bankruptcy, insolvency, or other similar laws of general applicability affecting
the enforcement of creditors’ rights generally and by a court’s discretion in
relation to equitable remedies.

 

5.2.        Except as expressly stated herein, Maker makes no representations or
warranties, express or implied, with respect to the transactions contemplated
hereby.

 

6. Shareholders’ Representative’s Representations and Warranties.

 

 

6.1.

Shareholders’ Representative represents and warrants to Maker that:

 

a.            Shareholders’ Representative (i) is duly organized and validly
existing under the laws of its jurisdiction of organization or incorporation,
(ii) is in good standing under such laws and (iii) has full power and authority
to execute, deliver and perform its obligations under this Settlement Agreement.

 

b.            Shareholders’ Representative’s execution, delivery, and
performance of this Settlement Agreement will not result in a breach or
violation of any provision of (i) its organizational documents, (ii) any
statute, law, writ, order, rule or regulation of any Governmental Authority
applicable to Shareholders’ Representative, (iii) any judgment, injunction,
decree or determination of any Governmental Authority applicable to
Shareholders’

 

3

--------------------------------------------------------------------------------

Representative or (iv) any contract, indenture, mortgage, loan agreement, note,
lease or other agreement, document or instrument to which Shareholders’
Representative may be a party, by which Shareholders’ Representative may be
bound or to which any of the assets of Shareholders’ Representative is subject.

 

c.            This Settlement Agreement (A) has been duly and validly
authorized, executed and delivered by Shareholders’ Representative and (B) is
the legal, valid and binding obligation of Shareholders’ Representative,
enforceable against Shareholders’ Representative in accordance with its terms,
except that such enforceability against Shareholders’ Representative may be
limited by bankruptcy, insolvency, or other similar laws of general
applicability affecting the enforcement of creditors’ rights generally and by a
court’s discretion in relation to equitable remedies.

 

d.            Shareholders’ Representative acknowledges that the consideration
paid under this Settlement Agreement for the settlement of Maker’s obligations
under the Note may differ in amount from the principal and interest that would
be due on the Note under its terms, and acknowledges the amount of the Setoff.

 

e.            Shareholders’ Representative (i) is a sophisticated Entity with
respect to transactions contemplated by this Settlement Agreement, (ii) has
adequate information concerning the business and financial condition of Maker to
make an informed decision regarding this Settlement Agreement and (iii) has
independently and without reliance upon Maker, and based on such information as
Shareholders’ Representative has deemed appropriate, made its own analysis and
decision to enter into this Settlement Agreement, except that Shareholders’
Representative has relied upon Maker’s express representations, warranties,
covenants and agreements in this Settlement Agreement. Shareholders’
Representative acknowledges that Maker has not given Shareholders’
Representative any investment advice, credit information or opinion on whether
entering into this Settlement Agreement is prudent. Shareholders’ Representative
acknowledges that it has reviewed and understands Maker’s periodic reports filed
with the United States Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934.

 

f.             Except as otherwise provided in this Settlement Agreement,
Shareholders’ Representative has not relied and will not rely on Maker to
furnish or make available any documents or other information regarding the
credit, affairs, financial condition or business of Maker, or any other matter
concerning Maker.

 

6.2.        Except as expressly stated herein, Shareholders’ Representative
makes no representations or warranties, express or implied, with respect to the
transactions contemplated hereby.

 

6.3.         Shareholders’ Representative acknowledges that: (a) settlement of
the Note pursuant to this Settlement Agreement is irrevocable; and (b)
Shareholders’ Representative shall have no recourse to Maker, except for Maker’s
breaches of its representations, warranties or covenants as expressly stated in
this Settlement Agreement.

 

4

--------------------------------------------------------------------------------

7. Representations of SDJ, SDJP, and Close.

 

7.1.         SDJP represents and warrants to Maker that (i) it is duly organized
and validly existing under the laws of its jurisdiction of organization or
incorporation, (ii) it is in good standing under such laws, (iii) it has full
power and authority to execute, deliver and perform its obligations under this
Settlement Agreement, and (iv) this Settlement Agreement has been duly and
validly authorized, executed and delivered by SDJP

 

7.2.         SDJ, SDJP and Close represent to Maker, severally and not jointly,
that execution, delivery, and performance of this Settlement Agreement will not
result in a breach or violation of any provision of (i) with respect to SDJP,
its organizational documents, (ii) any applicable statute, law, writ, order,
rule or regulation of any Governmental Authority, (iii) any applicable judgment,
injunction, decree or determination of any Governmental Authority or (iv) any
contract, indenture, mortgage, loan agreement, note, lease or other agreement,
document or instrument to which he or it may be a party, by which he or it may
be bound or to which any of the his or its assets is subject.

 

7.3.         SDJ, SDJP and Close represent to Maker, severally and not jointly,
that this Settlement Agreement is his or its legal, valid and binding
obligation, enforceable against him or it in accordance with its terms, except
that such enforceability may be limited by bankruptcy, insolvency, or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally and by a court’s discretion in relation to equitable remedies.

 

8. Severability. If any term or other provision of this Settlement Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Settlement Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby are not affected in any manner
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Settlement Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner, to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

9. Successors and Assigns. This Settlement Agreement shall bind and inure to the
benefit of Maker, Shareholders’ Representative, SDJ, SDJP and Close and their
respective successors and assigns.

 

10. Governing Law. This Settlement Agreement shall be construed and interpreted
according to the laws of the State of North Carolina, without regard to the
conflicts of law rules thereof.

 

11. Counterparts; Headings. This Settlement Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same Settlement Agreement. The
Section headings in this Settlement Agreement are inserted for convenience of
reference only and shall not constitute a part hereof.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
by their duly authorized officers as of the date first written above.

Maker

KMG AMERICA CORPORATION

By: ______________________________________

Name:____________________________________

Title:_____________________________________

Shareholders’ Representative

THE SPRINGS COMPANY

By: ______________________________________

Name:____________________________________

Title:_____________________________________

 

SDJ

 

__________________________________________

Stanley D. Johnson

 

SDJP

SDJ PARTNERS, LP

By: ______________________________________

Name:____________________________________

Title:_____________________________________

 

CLOSE

________________________________________

Elliott S. Close

 

 

6

 

--------------------------------------------------------------------------------

 